Citation Nr: 0404403	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of in-service exposure to chemicals, including 
pulmonary disorders.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1969 to April 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in March 2001, which determined that no new and material 
evidence had been received that would permit the reopening of 
a previously denied claim for service connection for 
residuals of exposure to toxic chemicals, including a 
respiratory/lung condition.

In connection with this appeal, in June 2003, the veteran was 
afforded a personal hearing before the undersigned Veterans 
Law Judge, sitting in Atlanta, Georgia.

The Board's decision below reopens the veteran's claim.  The 
Board also finds that further evidentiary development is 
needed.  The remand order, set forth below, directs such 
development.     


FINDINGS OF FACT

1.  In June 1994, the RO determined that the evidence of 
record to date did not warrant service connection for 
residuals of in-service exposure to chemicals, to include a 
lung disorder.  The veteran was notified of that decision and 
of appellate rights and procedures, but took no further 
action on the claim until April 2000, when he petitioned the 
RO to reopen the claim. 

2.  Evidence submitted since June 1994, with regard to the 
issue of service connection for residuals of in-service 
exposure to chemicals, bears directly and substantially upon 
the issue of service connection therefor, and must be 
considered in order fairly decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The June 1994 RO decision, which concluded that the 
evidence of record to date did not support a finding of 
service connection for residuals of in-service exposure to 
chemicals, including a lung disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
in-service exposure to chemicals, including a lung disorder.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  Most recently, the VCAA 
was revised with the enactment of the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
The Board notes that the VCAA is, by statute, expressly 
inapplicable to claims to reopen for the submittal of new and 
material evidence.  Accordingly, no further discussion of the 
VCAA is warranted as to the issue of whether new and material 
evidence has been submitted in this case.  




  II.  New and Material Evidence

In April 2000, the veteran petitioned the RO to reopen the 
claim of service connection for residuals of in-service 
exposure to chemicals, including various pulmonary 
conditions.  A March 2001 rating decision denied the petition 
on the grounds that no new and material evidence had been 
submitted to reopen the claim.  The veteran perfected an 
appeal to the Board.  

As for evidence required to reopen a previously denied claim, 
evidence submitted since the most recent final denial of the 
claim on any basis is the focus of review.  Evans v. Brown, 9 
Vet. App. 273 (1996).  A claim of entitlement to service 
connection for the veteran's residual disability allegedly 
attributable to exposure to chemicals, then characterized as 
an alleged lung disorder and chemical sensitivity, was 
initially denied in a June 1979 rating decision.  A 
subsequent rating decision, dated in March 1986, confirmed 
the prior denial.  The veteran was notified of these 
decisions and of appellate rights and procedures, by letters 
dated on June 19, 1979; April 9, 1986.  The record further 
reflects another confirmed rating decision denying the claim 
in October 1993.  Apparently, the veteran had attempted to 
reopen the claim again, as the record provides a copy of a 
letter from the RO, dated on December 17, 1993, asking the 
veteran to provide new and material evidence to support his 
claim.  Apparently, nothing was received.  Accordingly, the 
RO sent the veteran another letter, dated on June 27, 1994, 
advising the veteran that the claim remained denied because 
no evidence was submitted in response to the December 1993 
letter, and including VA Form 4107 (explaining appeal rights 
and procedures).  The veteran took no further action on this 
claim after June 1994 until April 2000, when he filed a 
petition to reopen what appears to be the same claim.  Thus, 
the RO's June 1994 (letter) decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  Accordingly, for the purposes of 
reopening the previously denied claim, evidence submitted 
since June 1994 is of concern for the Board.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  The Board notes that, while there has been a recent 
amendment to 38 C.F.R. § 3.156(a), the amended version 
applies only to claims filed on or after August 29, 2001.  
Because the veteran's claim was filed prior to that date (in 
April 2000), the pre-amended version applies.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new.

The medical evidence associated with the veteran's claims 
folder subsequent to June 1994 is voluminous, and consists of 
both VA medical center treatment records and treatment and 
testing records from private medical facilities.  All of the 
medical evidence received since June 1994, in sum, shows that 
the veteran has received treatment for, among other things, 
persistent headaches, GERD, hypertension, chronic chest 
pain/burning and wheezing, urticaria with angioedema 
(service-connected), polyarthralgia, dyspepsia, asthma, 
dyspnea on exertion, and chronic obstructive pulmonary 
disease (COPD); and that the veteran reported a thirty-plus 
year history of smoking cigarettes, between one to two-and-
one-half packs per day.  All of this evidence is new in the 
sense that it constitutes more recent medical records not 
previously associated with the claims folder.  38 C.F.R. 
§ 3.156(a).  
  
Evidence of record since June 1994 also includes transcripts 
of two hearings - one held in June 2003 before the 
undersigned Veterans Law Judge; and the other, held in March 
2002 before the RO Decision Review Officer - at which the 
veteran testified.  In the latter hearing, the veteran's 
spouse also testified.  The record further provides materials 
submitted by the veteran at the RO hearing, including his 
prepared opening statement, hearing "exhibits," and closing 
argument. Significantly, all of this evidence indicates that 
the veteran attributes his various health conditions solely 
to in-service exposure to chemicals and fumes.  More 
importantly, however, all of this evidence is new in the 
sense that it constitutes testimony not previously associated 
with the claims folder.  38 C.F.R. § 3.156(a).  

However, evidence - both "lay witness" evidence and medical 
evidence - submitted to support a claim to reopen cannot 
merely be new; it also must be material.  In order for the 
"new" evidence to also be "material," it, alone or in 
conjunction with "old" evidence, must be significant enough 
so that not considering it could result in an unfair decision 
on the merits of the claim.  More simply put, as applied to 
this claim, the "new" evidence, either on its own or with 
previously submitted evidence, must at minimum suggest some 
basis to support a finding of direct causal or etiological 
relationship between the disorder(s) or disease(s) alleged 
and active duty.
  
Here, the record indicates that the initial rating decision 
denying service connection (dated in June 1979) for a lung 
disorder and chemical sensitivity was based upon then-current 
lack of clinical or diagnostic evidence of pathology or 
chronic disease process.  Similarly, subsequent confirmatory 
rating decisions, dated in March 1986, October 1993, and June 
1994, apparently were based upon the lack of pertinent 
evidence for the purposes of reopening the claim (that is, 
either the veteran provided no evidence at all or the 
evidence submitted showed no diagnosis of, or treatment for, 
a pulmonary condition).  See prior Rating Decisions.  The 
"new" evidence provides material facts that constitute a 
component necessary for establishing service connection - 
that is, the "new" evidence provides that, during the past 
decade, the veteran has received treatment for several 
disorders allegedly attributable to active duty, and that he 
has been determined to have or have had, among other 
disorders, COPD, asthma, and dyspnea.  Accordingly, the Board 
finds that the "new" evidence bears directly and 
substantially upon the specific matter under consideration, 
and is significant enough that not considering it would be 
unfair to the veteran.  

In view of the foregoing, the Board concludes that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for residuals of in-service 
exposure to chemicals.  The veteran's claim is granted to 
this extent.      
ORDER

The veteran's claim of entitlement to service connection for 
residuals of in-service exposure to chemicals is reopened.


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for residuals of in-service exposure to 
chemicals is reopened, the Board finds that further 
evidentiary development, by way of a VA medical 
("compensation and pension") examination to determine 
whether service connection is warranted, is required before 
further adjudication is possible.  Evidentiary development 
consistent with this remand order is also intended to ensure 
that the veteran's due process rights, including his right to 
VA assistance in substantiating his claim under the VCAA, are 
met.  (While a determination as to whether new and material 
evidence has been submitted is not subject to VCAA; once the 
claim is reopened, as the claim here, the VCAA applies.)  

In light of the foregoing, this claim is REMANDED to the RO 
for the following:

1.  The RO shall schedule the veteran for 
VA medical (C&P) examination(s) to 
determine whether there is, at least as 
likely as not, a causal or etiological 
relationship between active service and 
disorders and diseases claimed as 
attributable to in-service exposure to 
chemicals, including but not limited to, 
COPD, asthma, dyspnea, and hypertension.  
The claim file should be made available 
to the VA medical examiner.  

2.  In carrying out the directives in 
this remand order, the RO is to comply 
with the requirements of VCAA, as 
amended.
  
3.  After completion of the directives 
above, and following any further 
development deemed appropriate by the RO, 
the RO shall review the claim file to 
determine whether service connection is 
warranted.  If the decision remains in 
any manner adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and with an appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purposes of this REMAND are to ensure an 
adequate evidentiary record, and that due process has been 
afforded to the veteran.  No inferences as to the ultimate 
disposition of this claim should be made.


	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



